Exhibit 10.3

EXECUTION VERSION

AMENDED AND RESTATED GUARANTY

THIS AMENDED AND RESTATED GUARANTY (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”) is made
as of November 5, 2012, by each of the Subsidiaries of Encore Capital Group,
Inc. listed on the signature pages hereto (each an “Initial Guarantor”, and
together with any additional Domestic Subsidiaries which become parties to this
Guaranty by executing a Supplement hereto in the form attached hereto as Annex
I, the “Guarantors”), in favor of SUNTRUST BANK, as Administrative Agent (the
“Administrative Agent”) for the benefit of the Guaranteed Creditors (as defined
below) under the Credit Agreement described below. Each capitalized term used
herein and not defined herein shall have the meaning ascribed thereto in the
Credit Agreement described below.

WITNESSETH:

WHEREAS, Encore Capital Group, Inc., a Delaware corporation (the “Borrower”), is
entering into that certain Amended and Restated Credit Agreement, dated as of
the date hereof (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions from time to time parties thereto as lenders (the
“Lenders”), and the Administrative Agent, which Credit Agreement provides,
subject to the terms and conditions thereof, for extensions of credit and other
financial accommodations by the Lenders to the Borrower;

WHEREAS, certain of the Initial Guarantors entered into that certain Guaranty,
dated as of February 8, 2010 with the Administrative Agent (the “Existing
Guaranty”);

WHEREAS, the Borrower and one or more of the Guarantors may from time to time be
liable to the Lenders with respect to (a) the Obligations, (b) any Rate
Management Obligations owing in connection with Rate Management Transactions
owing to any Lender or any affiliate of any Lender and (c) any Banking Services
Obligations owing to any Lender or affiliate of any Lender (the Administrative
Agent and the Lenders, together with any affiliate of any Lender with respect to
the Rate Management Obligations and the Banking Services Obligations being
hereinafter referred to as the “Guaranteed Creditors” and each individually, a
“Guaranteed Creditor”), including, without limitation, (i) the principal of and
interest on each Loan made to the Borrower pursuant to the Credit Agreement,
(ii) any obligations of the Borrower to reimburse the Issuing Bank with respect
to any LC Disbursement (the “Reimbursement Obligations”) or the performance by
it of such Reimbursement Obligations, (iii) all other amounts payable by the
Borrower under the Credit Agreement and the other Loan Documents, including,
without limitation, all Rate Management Obligations and Banking Services
Obligations, and (iv) the punctual and faithful performance, keeping,
observance, and fulfillment by the Borrower of all of the agreements,
conditions, covenants, and obligations of the Borrower contained in the Loan
Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations”);

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Domestic Subsidiaries of the Borrower required to execute this Guaranty pursuant
to Section 5.10 of the Credit



--------------------------------------------------------------------------------

Agreement) execute and deliver this Guaranty, whereby each of the Guarantors,
without limitation and with full recourse, shall guarantee the payment when due
of all Guaranteed Obligations, including, without limitation, all principal,
interest, Reimbursement Obligations and other amounts that shall be at any time
payable by the Borrower under the Credit Agreement or the other Loan Documents;

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Guaranteed
Obligations; and

WHEREAS, each Initial Guarantor party to the Existing Guaranty wishes to affirm
its obligations under the terms of the Existing Guaranty and wishes to amend and
restate the terms of the Existing Guaranty as provided for herein.

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Representations, Warranties and Covenants. In order to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
make the Loans and the other financial accommodations to the Borrower and to
issue the Letters of Credit described in the Credit Agreement, each of the
Guarantors represents and warrants to each Lender and the Administrative Agent
as of the date of this Agreement, giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Closing Date, and
thereafter on each date as required by Section 3.2 of the Credit Agreement that:

(a) It (i) is a corporation, partnership or limited liability company, as
applicable, duly incorporated or organized, as the case may be, validly existing
and in good standing under the laws of its jurisdiction of incorporation or
organization, (ii) is duly qualified to do business as a foreign entity and is
in good standing under the laws of each jurisdiction where the business by it
makes such qualification necessary, and (iii) has all requisite corporate,
partnership or limited liability power and authority, as the case may be, to
conduct its business in each jurisdiction in which its business is conducted,
except in the case of clauses (ii) and (iii) where failure to be in good
standing or to be so authorized could not reasonably be expected to have a
Material Adverse Effect (it being understood and agreed, for purposes of this
Section, that the failure of the any Guarantor to be in good standing or to be
authorized to conduct its business in any jurisdiction where such failure could
have a material and adverse impact on the ability of such Person to enforce or
otherwise collect in the Receivables of such Person in any such jurisdiction
shall be deemed to have a Material Adverse Effect).

(b) It has the requisite corporate, limited liability company or partnership, as
applicable, power and authority and legal right (i) to own, operate and encumber
its Property and (ii) to execute and deliver this Guaranty and to perform its
obligations hereunder. The execution and delivery by it of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a

 

2



--------------------------------------------------------------------------------

legal, valid and binding obligation of each Guarantor, enforceable against such
Guarantor, in accordance with its terms, except as enforceability may be limited
by (i) bankruptcy, insolvency, fraudulent conveyances, reorganization or similar
laws relating to or affecting the enforcement of creditors’ rights generally,
(ii) general equitable principles (whether considered in a proceeding in equity
or at law), and (iii) requirements of reasonableness, good faith and fair
dealing.

(c) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) conflict with, result in
a breach of or constitute (with or without notice or lapse of time or both) a
default under any law, rule, regulation, order, writ, judgment, injunction,
decree or award (including, without limitation, any environmental property
transfer laws or regulations) applicable to such Guarantor or any provisions of
any indenture, instrument or agreement to which such Guarantor is party or is
subject or which it or its Property is bound or affected, or require termination
of any such indenture, instrument or agreement, except, in the case of this
clause (ii) to the extent any of the foregoing could not reasonably be expected
to have a Material Adverse Effect, (iii) result in or require the creation or
imposition of any Lien whatsoever upon any of the property or assets of such
Guarantor, other than Liens permitted or created by the Loan Documents or
(iv) require any approval of such Guarantor’s board of directors or shareholders
or unitholders except such as have been obtained. Except as set forth in
Section 4.3 of the Credit Agreement and assuming the filing of financing
statements in relevant jurisdictions as required, the execution, delivery and
performance by the Guarantors of each of the Loan Documents to which such
Guarantor is a party do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by any governmental
authority, including under any environmental property transfer laws or
regulations, except filings, consents or notices which have been made.

(d) It has no Indebtedness other than Indebtedness permitted under Section 7.1
of the Credit Agreement.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable the Borrower to,
fully comply with those covenants and agreements of the Borrower applicable to
such Guarantor set forth in the Credit Agreement.

Section 2. The Guaranty. Each Initial Guarantor party to the Existing Guaranty
hereby reaffirms its continuing guaranty of the payment and performance by the
Borrower of its obligations under the Credit Agreement and the other Loan
Documents and agrees that such guaranty remains in full force and effect and is
hereby ratified, reaffirmed and confirmed. Each Initial Guarantor party to the
Existing Guaranty acknowledges and agrees with the Administrative Agent that the
Existing Guaranty is amended, restated and superseded in its entirety pursuant
to the terms hereof. Each of the Guarantors hereby unconditionally guarantees,
jointly and severally with the other Guarantors, the full and punctual payment
and performance when due (whether at stated maturity, upon acceleration or
otherwise) of the Guaranteed Obligations. Upon (x) the failure by the Borrower,
or any of its Affiliates, as applicable, to pay

 

3



--------------------------------------------------------------------------------

punctually any such amount or perform such obligation, and (y) such failure
continuing beyond any applicable grace or notice and cure period, each of the
Guarantors agrees that it shall forthwith on demand pay such amount or perform
such Guaranteed Obligation at the place and in the manner specified in the
Credit Agreement or the relevant Loan Document, as the case may be. Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.

Section 3. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(i) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(ii) any modification or amendment of or supplement to the Credit Agreement, any
agreement evidencing a Rate Management Transaction or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations
guaranteed hereby;

(iii) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(iv) any change in the corporate, partnership or other existence, structure or
ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;

(vi) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Guaranteed Creditor or any
other Person, whether in connection herewith or in connection with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

 

4



--------------------------------------------------------------------------------

(vii) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any agreement
evidencing a Rate Management Transaction or any other Loan Document, or any
provision of applicable law or regulation purporting to prohibit the payment by
the Borrower or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations;

(viii) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(ix) the election by, or on behalf of, any one or more of the Guaranteed
Creditors, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code;

(x) any borrowing or grant of a security interest by the Borrower, as debtor-in-
possession, under Section 364 of the Bankruptcy Code;

(xi) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Guaranteed Creditors or the Administrative Agent
for repayment of all or any part of the Guaranteed Obligations;

(xii) the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

(xiii) any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Guaranteed Creditor or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 3, constitute a legal or
equitable discharge of any Guarantor’s obligations hereunder.

Section 4. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances; Discharge of Guaranty Upon Sale of Guarantor.

(A) Discharge Only Upon Payment In Full; Reinstatement In Certain Circumstances.
Except as provided in Section 4(B) below, each of the Guarantors’ obligations
hereunder shall remain in full force and effect until all Guaranteed Obligations
shall have been paid in full in cash (other than contingent indemnity
obligations for which no claim has been made) and the Commitments and all
Letters of Credit issued under the Credit Agreement shall have terminated or
expired or, in the case of all Letters of Credit, are fully collateralized on
terms reasonably acceptable to the Administrative Agent. If at any time any
payment of the principal of or interest on any Loan or Reimbursement Obligation
or any other amount payable by the Borrower or any other party under the Credit
Agreement, any agreement evidencing a Rate Management Transaction or any other
Loan Document is rescinded or must be otherwise restored or returned

 

5



--------------------------------------------------------------------------------

upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise,
each of the Guarantors’ obligations hereunder with respect to such payment shall
be reinstated as though such payment had been due but not made at such time.

(B) Discharge of Guaranty Upon Sale of Guarantor. If all of the stock or
partnership or membership interests of a Guarantor or any of its successors in
interest under this Guaranty shall be sold or otherwise disposed of (including
by merger, consolidation or dissolution) in a sale or other disposition not
prohibited by the Credit Agreement or that is otherwise consented to by Required
Lenders, the obligations of such Guarantor or such successor in interest, as the
case may be, hereunder shall automatically be discharged and released without
any further action by any Credit Party or any other Person effective as of the
time of such sale or other disposition.

Section 5. General Waivers; Additional Waivers.

(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii) (1) notice of acceptance hereof; (2) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (3) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and the other Guaranteed Creditors to ascertain
the amount of the Guaranteed Obligations at any reasonable time; (4) notice of
any adverse change in the financial condition of the Borrower or of any other
fact that might increase such Guarantor’s risk hereunder; (5) notice of
presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (6) notice of any Default or Event of
Default; and (7) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Guaranteed Creditors to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Guaranteed Creditors has
or may have against, the other Guarantors or any third party, or against any
Collateral provided by the other Guarantors, or any third party; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly

 

6



--------------------------------------------------------------------------------

paid) of the other Guarantors or by reason of the cessation from any cause
whatsoever of the liability of the other Guarantors in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Guaranteed Creditors any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Guaranteed Creditors; (b) any defense, set-off, counterclaim, or claim, of
any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Guaranteed Creditors rights or remedies against the other
Guarantors; the alteration by the Administrative Agent and the other Guaranteed
Creditors of the Guaranteed Obligations; any discharge of the other Guarantors’
obligations to the Administrative Agent and the other Guaranteed Creditors by
operation of law as a result of the Administrative Agent’s and the other
Guaranteed Creditors’ intervention or omission; or the acceptance by the
Administrative Agent and the other Guaranteed Creditors of anything in partial
satisfaction of the Guaranteed Obligations; and (d) the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Guaranteed Creditors; or (b) any election by the Administrative Agent and the
other Guaranteed Creditors under Section 1111(b) of Title 11 of the United
States Code entitled “Bankruptcy”, as now and hereafter in effect (or any
successor statute), to limit the amount of, or any collateral securing, its
claim against the Guarantors:

Section 6. Subordination of Subrogation. Until the Guaranteed Obligations have
been fully and finally performed and indefeasibly paid (other than contingent
indemnity obligations) the Guarantors (i) shall have no right of subrogation
with respect to such Guaranteed Obligations and (ii) waive any right to enforce
any remedy which the Issuing Bank, the Guaranteed Creditors or the
Administrative Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and until such time the Guarantors waive any benefit of, and
any right to participate in, any security or collateral given to the Guaranteed
Creditors and the Administrative Agent to secure the payment or performance of
all or any part of the Guaranteed Obligations or any other liability of the
Borrower to the Guaranteed Creditors. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that the Guarantor may have to the payment in full in
cash of the Guaranteed Obligations until the Guaranteed Obligations are paid in
full in cash (other than contingent indemnity obligations)

 

7



--------------------------------------------------------------------------------

and (B) waives any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Guaranteed Obligations are paid in full in
cash. Each Guarantor acknowledges and agrees that this subordination is intended
to benefit the Administrative Agent and the Guaranteed Creditors and shall not
limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the
Guaranteed Creditors and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 6.

Section 7. Contribution with Respect to Guaranteed Obligations.

(a) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Guarantor Payment and the Guaranteed Obligations,
and all Commitments and Letters of Credit have terminated or expired or, in the
case of all Letters of Credit, are fully collateralized on terms reasonably
acceptable to the Administrative Agent, such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Guarantors against other Guarantors under
this Section 7 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination or expiry (or in the case
of all Letters of Credit full collateralization on terms reasonably acceptable
to the Administrative Agent) of the Commitments and all Letters of Credit issued
under the Credit Agreement.

 

8



--------------------------------------------------------------------------------

Section 8. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Credit Agreement, any counterparty to
any agreement evidencing a Rate Management Transaction or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or any of their Affiliates, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any agreement evidencing a
Rate Management Transaction or any other Loan Document shall nonetheless be
payable by each of the Guarantors hereunder forthwith on demand by the
Administrative Agent.

Section 9. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Section 10.1 of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and, with respect to any Guarantor, in the care of the Borrower at the address
of the Borrower set forth in the Credit Agreement, or such other address or
telecopy number as such party may hereafter specify for such purpose by notice
to the Administrative Agent in accordance with the provisions of such
Section 10.1.

Section 10. No Waivers. No failure or delay by the Administrative Agent or any
Guaranteed Creditor in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Credit Agreement, any agreement evidencing a Rate Management Transaction and
the other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.

Section 11. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Guaranteed Creditors and their respective
successors and permitted assigns, provided, that no Guarantor shall have any
right to assign its rights or obligations hereunder without the consent of all
of the Lenders, and any such assignment in violation of this Section 11 shall be
null and void; and in the event of an assignment of any amounts payable under
the Credit Agreement, any Banking Services Agreement, any agreement evidencing a
Rate Management Transaction or the other Loan Documents in accordance with the
respective terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

Section 12. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent with the
consent of the Required Lenders under the Credit Agreement (or all of the
Lenders if required pursuant to the terms of Section 10.2 of the Credit
Agreement).

Section 13. CHOICE OF LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE

 

9



--------------------------------------------------------------------------------

OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

Section 14. CONSENT TO JURISDICTION; JURY TRIAL.

(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF ANY PARTY HERETO TO BRING PROCEEDINGS IN THE COURTS OF ANY OTHER
JURISDICTION.

(B) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

Section 15. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

Section 16. Expenses of Enforcement, Etc. Subject to the terms of the Credit
Agreement, after the occurrence of an Event of Default under the Credit
Agreement, the Lenders shall have the right at any time to direct the
Administrative Agent to commence enforcement proceedings with respect to the
Guaranteed Obligations. The Guarantors agree to reimburse the Administrative
Agent and the Guaranteed Creditors for any costs and out-of-pocket expenses
(including documented and reasonable attorneys’ fees and time charges of
attorneys for the Administrative Agent and the Guaranteed Creditors), paid or
incurred by the Administrative Agent or any Guaranteed Creditor in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty. The Administrative Agent agrees to
distribute payments received from any of the Guarantors hereunder to the
Guaranteed Creditors on a pro rata basis for application in accordance with the
terms of the Credit Agreement.

Section 17. Setoff. At any time after the occurrence and during the continuance
of any Event of Default or if any Loan Party has become insolvent, however
evidenced, each Guaranteed Creditor and each of their respective Affiliates if
hereby authorized at any time and

 

10



--------------------------------------------------------------------------------

from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held, and other obligations (in
whatever currency) at any time owing by such Guaranteed Creditor or any such
Affiliates to or for the credit or the account of any Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Guaranteed Creditor or their respective Affiliates, irrespective of whether or
not such Guaranteed Creditor shall have made any demand under this Guaranty or
any other Loan Document and although such obligations may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Guaranteed
Creditor different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness. The rights of each Guaranteed Creditor and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Guaranteed Creditor or
their respective Affiliates may have. Each Guaranteed Creditor agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 18. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower and any
and all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Guaranteed Creditors
or the Administrative Agent shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances. In the event any Guaranteed Creditor or the Administrative Agent,
in its sole discretion, undertakes at any time or from time to time to provide
any such information to a Guarantor, such Guaranteed Creditor or the
Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Guaranteed Creditor or the Administrative Agent, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

Section 19. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

Section 20. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Guaranteed Creditor or the
Administrative Agent.

Section 21. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

Section 22. Effect of Amendment and Restatement. It is the intention of each of
the parties hereto that the Existing Guaranty be amended and restated by this
Guaranty as provided

 

11



--------------------------------------------------------------------------------

for herein. The parties hereto do not intend this Guaranty nor the transactions
contemplated hereby to be and this Guaranty and the transactions contemplated
hereby shall not be construed to be, a novation of any of the obligations owing
by the Borrower or any Guarantor under the existing Loan Documents, any Banking
Services Obligation, any Rate Management Obligation, the Existing Guaranty or
otherwise.

[SIGNATURE PAGES TO FOLLOW]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized office as of the day and year first above written.

 

MIDLAND CREDIT MANAGEMENT, INC.     MIDLAND FUNDING NCC-2 CORPORATION By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND FUNDING LLC     MIDLAND INTERNATIONAL LLC By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND PORTFOLIO SERVICES, INC.     MRC RECEIVABLES
CORPORATION By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND INDIA LLC     PROPEL ACQUISITION LLC By:  

/s/ James A. Syran

    By:  

/s/ J. Brandon Black

Name:   James A. Syran     Name:   J. Brandon Black Title:   President    
Title:   President

[Signature Page to Amended and Restated Guaranty]



--------------------------------------------------------------------------------

Acknowledged and Agreed:

SUNTRUST BANK,

as Administrative Agent

By:  

/s/ Peter Wesemeier

Name:   Peter Wesemeier Title:   Vice President

[Signature Page to Amended and Restated Guaranty]



--------------------------------------------------------------------------------

ANNEX I TO AMENDED AND RESTATED GUARANTY

Reference is hereby made to the Amended and Restated Guaranty (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of November 5, 2012, made by certain Subsidiaries of
Encore Capital Group, Inc. (each an “Initial Guarantor”, and together with any
additional Domestic Subsidiaries which become parties to the Guaranty by
executing a Supplement thereto substantially similar in form and substance
hereto, the “Guarantors”), in favor of the Administrative Agent, for the ratable
benefit of the Guaranteed Creditors, under the Credit Agreement. Each
capitalized term used herein and not defined herein shall have the meaning given
to it in the Guaranty. By its execution below, the undersigned, [NAME OF NEW
GUARANTOR], a [corporation] [partnership] [limited liability company], agrees to
become, and does hereby become, a Guarantor under the Guaranty and agrees to be
bound by such Guaranty as if originally a party thereto. By its execution below,
the undersigned represents and warrants as to itself that all of the
representations and warranties contained in Section 1 of the Guaranty are true
and correct in all respects as of the date hereof.

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this

             day of         

 

[NAME OF NEW GUARANTOR] By:  

 

Title:  

ANNEX I